Title: From George Washington to Major General William Heath, 29 September 1778
From: Washington, George
To: Heath, William


          
            Dr Sir,
            Head Quarters Fredericksburgh, Septembr 29th 1778
          
          This will be delivered to you by Brigadier General Du Portail, whom I recommend to you as a Gentleman of merit and abilities, and knowlege in his profession. He is Chief Engineer in the army of the United-States. I have sent him to examine into the nature and condition of the fortifications, which have been erected or are erecting for the defence of the Town of Boston on the land side, and to form a plan for a more complete system, so far as may be necessary and circumstances will permit. This is to be combined on the principle of a cooperation with the French fleet for mutual defence. He will communicate his plan to you, and if you approve it, you will have it carried into execution. I have directed him at the same time to send me a duplicate for my information. I need not recommend to you the necessity, in adopting any plan, to have regard to the state of our finances and resources. This is a point too important to escape your attention. I am Sir Your most Obedt servant
          
            Go: Washington
          
        